     Case 3:19-cv-00577-MMD-CLB Document 83 Filed 12/11/20 Page 1 of 1



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7                                                      Case No. 3:19-CV-0577-MMD-CLB
      IN RE HCV PRISON LITIGATION,
 8                                                      ORDER
 9    _____________________________/
10
11
            A consent decree related to the testing and treatment of inmates with Hepatitis C
12
     was entered on October 29, 2020 and this case was closed (ECF No. 80). Craig Miller
13
     Inmate #82754 has filed a letter concerning his medical treatment and medication for
14
     Hepatitis C (ECF No. 82). A document requesting court action must be styled as a motion,
15
     not a letter. In this instance, Mr. Miller must not file motions in this closed case. If he has
16
     a complaint regarding his medical treatment he may choose any number of options
17
     available to him including, but not limited to, contacting NDOC’s medical department,
18
     seeking administrative remedies, or initiating a separate civil case.
19
            The Clerk shall serve a copy of this order on Craig Miller, Inmate #82754 at
20
     Northern Nevada Correctional Center either electronically or by U.S. Mail.
21
            IT IS SO ORDERED.
22
            DATED: December 11, 2020.
23
                                                ____________________________________
24                                              UNITED STATES MAGISTRATE JUDGE

25
26
27
28
